Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 21, 2022

                                    No. 04-22-00567-CR

                                 Alexis MORGANFIELD,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CR1804
                       Honorable Stephanie R. Boyd, Judge Presiding


                                      ORDER
       Appellant’s brief was due on December 14, 2022. Appellant has filed a second
unopposed motion for extension of time and seeks a thirty-day extension. After consideration,
we GRANT the motion and ORDER appellant to file his brief by January 13, 2023. Further
requests for extension of time will be disfavored absent extenuating circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court